Citation Nr: 0834401	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  06-04 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service connected diabetes mellitus, 
type II, and as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The veteran had active service from November 1966 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  During his active service the veteran served in the 
Republic of Vietnam during the Vietnam era.

2.  Based upon the preponderance of the competent and 
probative medical evidence of record, hypertension is not 
related to active military service or any incident thereof, 
was not manifested either in service or within one year after 
separation from service, and is not proximately due to or the 
result of the veteran's service-connected diabetes mellitus, 
type II, on either a causation or aggravation basis.



CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service and 
cannot be presumed to have been incurred or aggravated in 
service, nor is it proximately due to, the result of, or 
aggravated by the veteran's service-connected diabetes 
mellitus, type II, or a result of in-service exposure to 
Agent Orange.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1131 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.310 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In April 2006 VA sent the veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the December 2004 rating 
decision, December 2005 SOC, and April 2008 SSOC explained 
the basis for the RO's action, and the SOC and SSOC provided 
him with additional 60-day periods to submit more evidence.  
It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a March 2006 letter which VA 
sent to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2007).  Service connection may be granted 
for disease that is diagnosed after discharge, when all the 
evidence, including that pertinent to service, established 
that the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as hypertension, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

The law further provides that, if a veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law 
provides that a "veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).

Pursuant to Section 3 of the Agent Orange Act of 1991, Pub. 
L. No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs 
(Secretary) entered into an agreement with the National 
Academy of Sciences (NAS) to review and summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in Vietnam and various diseases 
suspected to be associated with such exposure.  The NAS was 
to determine, to the extent possible, whether there is a 
statistical association between the suspect disease and 
herbicide exposure, taking into account the strength of the 
scientific evidence and the appropriateness of the methods 
used to detect the association; the increased risk of disease 
among individuals exposed to herbicides during the service in 
the Republic of Vietnam during the Vietnam era; and whether 
there is a plausible biological mechanism or other evidence 
of a causal relationship between herbicide exposure and the 
suspect disease.  The NAS was required to submit reports of 
its activities every two years.  

The Secretary, under the authority of the Agent Orange Act of 
1991 and based on studies by the NAS, has determined that 
there is no positive association between exposure to 
herbicides and any condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. 
Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 
2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); 
Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007).  Since the 
Secretary has not specifically found any linkage between 
hypertension and herbicide exposure, the claimed disorder 
cannot be presumed to be due to Agent Orange exposure.

It is noted that the RO sent the veteran a letter in June 
2008, indicating that his claim for service connection for 
hypertension based upon exposure to Agent Orange would be 
deferred until after VA completed review of a report from the 
Institute of Medicine of NAS.  The basis for that letter was 
VA Fast Letter 08-14 (May 21, 2008), "Interim Guidance on 
Claims Involving Hypertension Based on Herbicide Exposure."  
The Fast Letter was rescinded on June 19, 2008, and there is 
no pending stay on such claims issued by the Secretary of 
Veterans Affairs; therefore, the Board will proceed to 
consider the claim.

The veteran currently has service connection in effect for 
coronary artery disease, evaluated as 60 percent disabling; 
diabetes mellitus, type II, evaluated as 20 percent 
disabling; peripheral neuropathy of the left lower extremity 
due to diabetes, evaluated at 10 percent; peripheral 
neuropathy of the right lower extremity due to diabetes, 
evaluated at 10 percent; nephropathy due to diabetes 
mellitus, evaluated at 0 percent; onychomycosis due to 
diabetes, also 0 percent; and erectile dysfunction associated 
with diabetes mellitus, evaluated at 0 percent.

A review of the service treatment records (STRs) shows that 
at the veteran's induction examination in October 1966 he 
indicated on a medical history report that he did not have a 
history of high or low blood pressure, and on examination his 
blood pressure was 138/76 (systolic/diastolic).  On an August 
1969 medical history report the veteran indicated that he did 
not have a history of high or low blood pressure, and on 
examination his blood pressure was 126/82.

The post-service treatment records show that in April 1992 
the veteran underwent a private treadmill exercise stress 
test at which his systolic blood pressure ranged between 112 
and 132 and his diastolic pressure ranged between 72 and 80.  
In a November 1992 stress test the veteran's systolic blood 
pressure ranged between 140 and 174 and his diastolic blood 
pressure ranged between 92 and 104.  At November 2000 private 
treatment with V.G.P., M.D., the veteran's blood pressure was 
148/86.

At February 1999 private treatment with C.R.S., M.D., the 
veteran's diagnosis included hypertension.  Dr. S noted that 
the veteran's blood pressure had been running in the 
130s/80s.  In March 1999 Dr. S noted that the veteran's blood 
pressure had been in the 130s-140s/70s-80s, and in August 
1999 he noted that the veteran was still on Tenormin, and his 
blood pressure had been stable.

In December 2000 the veteran's blood pressure was 150/80 and 
Dr. P diagnosed him with hypertension, "mildly elevated 
today," and counseled him regarding a low fat, low calorie 
diet.  In January 2001 the veteran's blood pressure was 
160/86, and Dr. P described his hypertension as "not well 
controlled."  At April 2001 treatment, the veteran's blood 
pressure was 146/90, and Dr. P described his hypertension as 
better controlled.  Dr. P also diagnosed the veteran with 
hyperglycemia, and opined that he most likely had diabetes 
mellitus, type II.

The veteran underwent a VA examination in December 2002 for 
diabetes mellitus.  The examiner reviewed the veteran's 
claims file and noted that he had had hypertension 
intermittently for 30 years, responsive to his weight.  He 
had been treated since at least 1998 with antihypertensive 
medications, and had been treated briefly in 1974 and 1986.  
The veteran's blood pressure at the examination was 137/81.  
The examiner diagnosed the veteran with "[h]ypertension, not 
due to diabetes, but putting diabetic kidney at risk for 
further renal damage."

The veteran underwent exercise testing at December 2002 VA 
treatment.  His resting blood pressure was 140/80, and his 
peak exercise systolic blood pressure was 180.

At February 2005 VA treatment the veteran's blood pressure 
was 142/71 and it was noted that the veteran's systolic blood 
pressure was elevated.  His medication dosage was accordingly 
increased.

The veteran had another VA examination in May 2006, at which 
he stated his belief that his hypertension was a result of 
his service-connected diabetes.  The examiner reviewed the 
veteran's claims file, which includes numerous blood pressure 
readings from the VA treatment records.  The examiner noted 
that the veteran was diagnosed with hypertension in 1976 and 
that his diabetes was diagnosed in 2000, although it was also 
noted that the veteran could have been pre-diabetic or 
diabetic long before the 2000 diagnosis.  In addition, the 
veteran had coronary artery disease and had suffered a 
myocardial infarction, which the examiner felt related to his 
hypertension.  The veteran's blood pressure at the 
examination was 129/81.  The examiner opined that it is 
"less likely as not" that the veteran's hypertension was 
caused by or is a result of the service connected diabetes.  
In a March 2007 addendum to his examination report, the VA 
examiner further noted that there is no evidence that the 
veteran's hypertension has changed since he was diagnosed 
with diabetes mellitus, type II.  The examiner opined that it 
is less likely than not that the veteran's hypertension was 
aggravated by diabetes mellitus, type II.  The rationale was 
that the veteran's hypertension is well controlled and there 
has been no marked increase in blood pressure.

We recognize the sincerity of the arguments advanced by the 
veteran that his hypertension is service connected, to 
include as secondary to his service connected diabetes 
mellitus, type II.  However, the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  It is true that the veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, hypertension requires 
specialized training for a determination as to diagnosis, 
causation, or aggravation, and is therefore not susceptible 
of lay opinions on etiology.  

The Board notes that the December 2002 VA examiner diagnosed 
the veteran with hypertension, not due to diabetes, and that 
the May 2006 VA examiner felt that it was less likely as not 
that the veteran's hypertension was aggravated by his 
diabetes mellitus, type II.  In addition, the STRs show that 
the veteran did not have hypertension in service, and the 
evidentiary record does not show that he was diagnosed within 
one year after service.

Since the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
hypertension, the benefit-of-the-doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for hypertension is denied.



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


